640 S.E.2d 61 (2006)
Ann Marie CALABRIA, Plaintiff
v.
NORTH CAROLINA STATE BOARD OF ELECTIONS, et al Defendants, and
Robin Hudson, Defendant, Intervenor.
No. 625P06.
Supreme Court of North Carolina.
December 19, 2006.
Robert N. Hunter, Jr., Greensboro, for Calabria.
Susan K. Nichols, Special Deputy Attorney General, Mark Davis, Assistant Attorney General, for Bd. of Elections.
Michael Crowell, Raleigh, for Hudson.
John Wallace, Raleigh, for FairJudges.net.

ORDER
Upon consideration of the petition filed by Plaintiff on the 15th day of December 2006 in this matter for a writ of certiorari to review the order of the Superior Court, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed as moot by order of the Court in conference, this the 19th day of December 2006."
Justices PARKER, MARTIN and TIMMONS-GOODSON recused.